Citation Nr: 0416869	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  02-15 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease, claimed as secondary to the service-connected 
post-traumatic stress disorder (PTSD).

2.  Entitlement to separate 10 percent evaluations for the 
service-connected bilateral tinnitus.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1961 to October 
1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision which, inter alia, 
denied service connection for acid reflux.  The March 2002 
rating decision also granted service connection for bilateral 
tinnitus and assigned a 10 percent rating.  

The case is also before the Board on appeal from a March 2003 
rating decision which denied entitlement to separate 10 
percent ratings for each ear for the service-connected 
bilateral tinnitus.  

With regard to the issue of service connection for 
gastroesophageal reflux disease, the Board determined, in 
January 2003, that additional development was necessary in 
this case prior to further appellate review.  Specifically, 
the Board undertook to afford the veteran a reexamination to 
determine the current nature and likely etiology of the 
gastroesophageal reflux disease.  

In July 2003, the case, with regard to the issue of service 
connection for gastroesophageal reflux disease, was remanded 
by the Board to the RO for initial consideration of 
additional evidence by the agency of original jurisdiction 
and any additional development deemed necessary.


FINDINGS OF FACT

1.  The veteran has submitted no competent evidence to show 
that he currently has gastroesophageal reflux disease that 
had its clinical onset in service or was caused or aggravated 
by service-connected disability.  

2.  Prior and revised versions of 38 C.F.R. § Diagnostic Code 
6260 authorize a single 10 percent rating for tinnitus 
regardless of whether it is perceived in one ear, both ears, 
or in the head and preclude the assignment of separate 
ratings for bilateral tinnitus.  


CONCLUSIONS OF LAW

1.  The veteran is not shown to have gastroesophageal reflux 
disease due to disease or injury that was incurred in or 
aggravated by service; nor which is proximately due to or the 
result of the service-connected PTSD.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2003).  

2.  Entitlement to separate 10 percent disability ratings for 
bilateral tinnitus is not shown as a matter of law.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 
4.25, 4.87, Diagnostic Code 6260 (2002); 38 C.F.R. §§ 4.1, 
4.10, 4.25, 4.87, Diagnostic Code 6260 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claims.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West 2002).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefit at issue is complete.

The duty to assist requires VA to make "reasonable efforts to 
obtain relevant records (including private records)." 38 
U.S.C.A. § 5103A (West 2002).  The RO has obtained pertinent 
VA medical records identified by the veteran.  The evidence 
does not show, nor has the veteran identified, the existence 
of any additional pertinent medical records that have not 
been obtained.  Accordingly, the Board finds that the RO has 
made reasonable attempts to obtain medical records referenced 
by the veteran, and that VA's duty to assist him in obtaining 
pertinent medical records is satisfied.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159 (2003).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(b) (2003).  VA must inform the veteran whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

By various correspondence from the RO as well as the March 
2002 and March 2003 rating decisions, the August 2002 and May 
2003 Statements of the Case, as well as Supplemental 
Statements of the Case and the Board's July 2003 remand, the 
veteran was notified of what information was necessary to 
substantiate his claims, as well as whether he, or VA, bore 
the burden of producing or obtaining the evidence.  
Accordingly, the Board finds that the duty to inform the 
veteran of required evidence to substantiate his claim has 
been satisfied.  38 U.S.C.A. § 5103(a) (West 2002).

The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(4) (2003).  The veteran was afforded a VA 
examination to determine the current nature and likely 
etiology of the claimed gastroesophageal reflux disease.  

The Board notes that, in contrast to the claim of service 
connection for gastroesophageal reflux disease, the issue of 
whether the veteran is entitled to separate ratings for 
tinnitus turns on an interpretation of the relevant 
regulation.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  
Further, in a recent precedent opinion the VA General Counsel 
held that under 38 U.S.C. § 5103(a), VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim for separate disability ratings for each 
ear for bilateral service-connected tinnitus because there is 
no information or evidence that could substantiate the claim, 
as entitlement to separate ratings is barred by current 
Diagnostic Code 6260 and by the previous versions of 
Diagnostic Code 6260 as interpreted by a precedent opinion of 
the General Counsel that is binding on all Department 
officials and employees.  VAOPGCPREC 2-2004.  

Although the veteran's representative has essentially argued 
that a medical examination and medical opinion are required 
to determine whether the veteran's bilateral tinnitus is 
located distinctly in each ear as claimed, a remand for such 
is not required because the issue of whether the veteran is 
entitled to separate ratings for tinnitus depends on an 
interpretation of the relevant regulation, not on the 
etiology of the veteran's bilateral tinnitus.  The Board does 
not consider a medical examination necessary, and VA is not 
required to provide one.  See 38 U.S.C.A. § 5103(d) 
(examination and opinion required if necessary to make a 
decision on the claim).  

The Court recently decided the case of Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  This case held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the VCAA was enacted prior to both 
claims on appeal and VCAA notice letters were provided to the 
veteran prior to the unfavorable AOJ decisions.  

Pelegrini also held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1) (2003).  

In this case, although the VCAA notice letters that were 
provided to the veteran do not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  

Through the rating decisions, Statements of the Case (SOC), 
as well as correspondence to the veteran and the Board's July 
2003 remand, guidance was provided to the veteran with 
respect to the evidence necessary to substantiate his claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.

Most importantly, the veteran submitted a statement to the RO 
in March 2004 indicating that he had furnished VA with all 
evidence and wished to forward his appeal to the Board.  

The RO has completed all development of this claim that is 
possible without further input by the appellant. The 
appellant has been duly notified of what is needed to 
establish entitlement to the benefit sought, what VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  

Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.


II.  Service connection for gastroesophageal reflux disease

The veteran asserts that his gastroesophageal reflux disease 
(GERD) is a secondary complication of the service-connected 
PTSD.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  See 38 
C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

Under 38 U.S.C.A. § 1110, it is essential that there be a 
current disability in order to establish service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

A careful review of the veteran's service medical records is 
negative for complaints, findings or diagnosis of 
gastroesophageal or acid reflux symptoms.  

Post-service medical records show that the veteran was 
treated for acid reflux in the 1990's.  

The veteran was afforded a VA examination in May 2003 to 
determine the current nature and likely etiology of the acid 
reflux.  The veteran reported that he has had heartburn since 
the mid 1990's, and within the past two years, it has 
required medications.  The veteran asserts that the condition 
has progressively become more severe.  The examiner noted 
that the first identification of the mention of 
gastroesophageal reflux disease was identified in an 
outpatient treatment report of November 2001 which was a 
telephone triage note where the veteran called wanting to be 
worked up for gastric reflux.  At that time, the note 
indicated that the veteran got pain at the belt line that 
radiated up and was affected by diet.  The note, which also 
indicated that the veteran had not tried any antacids, 
suggested that he do so.  The veteran was directed to not lie 
down after eating and to modify his diet.  

The veteran indicated that his current symptoms included a 
substernal chest pain that seemed to originate in the mid-
abdominal area.  However, when requested to specifically 
identify it, a sweeping motion of the hand across the front 
of his abdomen was the most precise indication.  The fingers 
then ran up across the sternum to the base of the neck, 
indicating that the discomfort was of a burning sensation 
that radiated to that area.  He described the amount of 
discomfort as intermittent and 5-6 on a scale of 10, worse in 
the evening.  The veteran noted that he took a lot of 
Rolaids, in addition to his prescribed ranitidine 150 mg. 
taken twice daily.  

The veteran stated that he did not have any other bowel 
functional impairment.  He stated that he had daily bowel 
movement as regulation as clockwork.  He had no problems in 
the urinary tract such as starting or stopping his urinary 
stream or hesitation of flow.  He stated that in the past 
year, he received a coloscopic examination which was 
unremarkable. The examiner noted that a review of his records 
revealed a normal upper abdominal ultrasound from August 
2002.  

The veteran also reported that there was a definite 
correlation between his symptoms and his dietary intake.  He 
stated that he normally had one or two beers per day and that 
if he exceeded that amount, it definitely increased the 
severity of his discomfort.  Further, the veteran indicated 
that oral ingestion of chocolates, cheese, or anything greasy 
would further aggravate the symptoms.  When questioned 
specifically whether or not any type of emotional event or 
upset aggravated the condition, the veteran replied that he 
tried to stay calm, otherwise he had never noticed whether or 
not getting upset made his symptoms more severe.  The 
question was placed before the veteran in several different 
perspectives and was interpreted by the examiner that 
emotional responses or flare-ups or exacerbations of his PTSD 
did not aggravate further his current symptoms of his 
gastrointestinal system.  He denied any other prior 
experiences of symptoms other than as noted above with 
initial onset in the mid 1990s's and the past two years being 
on oral ranitidine.  

On examination, the veteran appeared in no acute distress.  
The clinical diagnosis was that of GERD, but the examiner 
also ordered an upper gastrointestinal series with 
annotations to evaluate for hiatal hernia and GERD.  

The examiner noted that the veteran's symptoms were 
compatible with the diagnosis of GERD and fully supportable 
on clinical symptomatology.  A thorough review of the 
evidence of record failed to identify substantiating or 
supporting evidence that it had been caused by or aggravated 
by the veteran's PTSD.  The examiner further noted that GERD 
was of an organic nature and not caused by mental health 
issues such as PTSD.  The examiner also indicated that when 
exhaustive questioning failed to elicit specific responses or 
replies from the veteran as to whether or not emotional 
reactions or becoming upset aggravated the symptoms, it was 
impossible for the examiner to correlate that his GERD was 
aggravated by his PTSD.  It was therefore the examiner's 
opinion that the veteran's GERD was less likely than not 
caused by or aggravated by PTSD.  

The veteran was thereafter afforded an upper GI series, the 
results of which were included in an addendum to the VA 
examination dated ten days after the initial VA examination 
report.  Air contrast upper GI series showed normal 
swallowing coordination.  The veteran did have a hiatal 
hernia and rather free gastroesophageal reflux.  There was 
edema in the distal esophagus.  The stomach appeared normal 
as did the duodenal bulb and c-loop.  The impression was that 
of reflux esophagitis.  The confirmed diagnosis was that of 
GERD.  

The Board is cognizant of the veteran's assertion that his 
GERD is proximately due to the service-connected PTSD; 
however, no competent evidence has been presented to support 
these lay assertions.  

First, the evidence clearly shows that the veteran's GERD was 
not incurred during service, as established by the service 
medical records, post-service medical records and the 
veteran's indication that the GERD symptoms began in the 
1990's, over 20 years after the veteran's discharge from 
service.  

In addition, the competent medical evidence of record does 
not indicate that the veteran's GERD is likely proximately 
due to the service-connected PTSD.  The medical evidence that 
is of record indicates that the demonstrated GERD is an 
organic disease, and not caused by a mental health issue, 
such as PTSD.  Moreover, the examiner in May 2003 noted that 
exhaustive questioning of the veteran failed to elicit 
specific responses or replies from the veteran as to whether 
or not emotional reactions or becoming upset aggravated the 
symptoms.  The examiner concluded that there was impossible 
to correlate the veteran's GERD with the service-connected 
PTSD.  

The veteran's representative submitted general informational 
documentation addressing general gastrointestinal 
symptomatology including GERD.  The general information 
alluded to the idea that stress can contribute to an increase 
in GERD symptoms.  Nonetheless, the Board notes that the 
submitted information relates to stress, generally, and does 
not address the veteran's GERD symptomatology or his PTSD 
specifically.  The Board does not assign this type of 
evidence much weight, as it does not establish a relationship 
between the veteran's GERD and his service-connected PTSD 
with any degree of certainty.  Further, this type of general 
evidence does not address the facts that are specific to the 
veteran's case, as was done by the May 2003 VA examiner.  
Medical treatise evidence, however, can provide important 
support when combined with an opinion of a medical 
professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  
In this case, the record does not contain an opinion of a 
medical professional linking or suggesting a link between the 
veteran's period of service or his GERD and his service-
connected PTSD.  Thus, the Board concludes that this 
information is insufficient to establish the required medical 
nexus opinion.

In other words, greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as reasoning employed by the physicians and whether or not 
(and the extent to which) they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).  Here, the VA opinion against the veteran's 
claim has greater probative value than the private medical-
treatise-type documentation, supplied by the veteran, which 
ostensibly supports it.  His own opinion in this regard is 
not competent evidence, as he is a layperson.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Moreover, despite many requests by the RO, the veteran has 
not submitted any treatment records that would present a 
basis for relating the current GERD to the service-connected 
PTSD or to any other disease or injury in service.  Absent 
competent evidence showing current GERD is due to service or 
the service-connected PTSD, the claim of service connection 
must be denied.  


III.  Entitlement to separate 10 percent evaluations for the 
bilateral tinnitus

The medical evidence shows that the veteran suffers from 
bilateral tinnitus, which has been found to be related to his 
military service.  In an March 2002 rating decision the RO 
granted service connection for tinnitus, and assigned a 10 
percent rating for the disorder pursuant to 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  The veteran argues that a separate 10 
percent rating should be assigned for tinnitus in each ear.  

In an April 2003 Notice of Disagreement, the veteran's 
representative essentially made the following arguments:  (1) 
that allowance of separate ratings for tinnitus is centered 
on the application of the provision of 38 C.F.R. § 4.25(b), 
and that this issue was not addressed by the agency of 
original jurisdiction; (2) that since the veteran's claim was 
filed prior to the promulgation of a new regulation change to 
the rating schedule that added note 2 to Diagnostic Code 
6260, the regulation in force at the time of filing is 
properly applicable to the veteran's claim; (3) that 
discussion of the VA General Counsel's opinion VAOPGCPREC 7-
2003, Application of Veterans Claims Assistance Act of 2000 
to Claims Pending on Date of Enactment (November 19, 2003), 
is warranted, as applying the newly promulgated regulation to 
the veteran's claim would produce a retroactive effect that 
would burden the veteran's rights; (4) that VAOPGCPREC 7-2003 
renders moot the General Counsel's opinion VAOPGCPREC 2-2003, 
Request for Opinion - Application of 38 C.F.R. § 4.87, 
Diagnostic Code 6260, Tinnitus Recurrent (May 22, 2003); and 
(5) that the determination of whether the veteran's tinnitus 
is generated in his ears or his head is a determination which 
must be made by a medical expert after personal examination 
of the veteran.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  The diagnostic codes that address 
the ear and other sense organs were amended, effective June 
10, 1999, and were again amended effective June 13, 2003.  
The August 2002 rating decision granted service connection 
for tinnitus, and the RO assigned a 10 percent evaluation 
from May 2002.  This 10 percent evaluation is the highest 
possible evaluation for tinnitus under all versions of 
Diagnostic Code 6260, including the most recent version.  

Under the rating criteria in effect from June 10, 1999, to 
June 12, 2003, Diagnostic Code 6260 provided that if the 
tinnitus was shown to be recurrent, a maximum 10 percent 
evaluation was warranted.  It was followed by a note stating 
that a separate evaluation for tinnitus may be combined with 
an evaluation under Diagnostic Codes 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.  See 38 
C.F.R. § 4.87, Diagnostic Code 6260 (2002).  Under the 
criteria in effect from June 13, 2003, recurrent tinnitus 
warrants a 10 percent evaluation.  Note (1) following 
Diagnostic Code 6260 states that a separate evaluation for 
tinnitus may be combined with an evaluation under Diagnostic 
Codes 6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  Note (2) provides that only a single evaluation for 
recurrent tinnitus will be assigned, whether the sound is 
perceived in one ear, both ears, or in the head.  Note (3) 
states that objective tinnitus (in which the sound is audible 
to other people and has a definable cause that may or may not 
be pathologic) is not to be evaluated under Diagnostic Code 
6260 but is to be evaluated as part of any underlying 
condition causing it.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(2003).  

In a May 2003 opinion, the VA General Counsel held that 
Diagnostic Code 6260, as in effect prior to June 10, 1999, 
and as amended as of that date, authorized a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  The General Counsel held that separate ratings for 
tinnitus for each ear may not be assigned under DC 6260 or 
any other diagnostic code.  VAOPGCPREC 2-2003.  In his 
opinion, the General Counsel stated that this rule is for 
applications arising both before and after the 1999 
amendment.  

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  In VAOPGCPREC 7-
2003, the General Counsel held that Karnas is inconsistent 
with Supreme Court and Federal Circuit precedent insofar as 
Karnas provides that when a statute or regulation changes 
while a claim is pending before VA or a court, whichever 
version of the statute or regulation is most favorable to the 
claimant will govern unless the statute or regulation clearly 
specifies otherwise.  The General Counsel held that the rule 
adopted in Karnas no longer applies in determining whether a 
new statute or regulation applies to a pending claim.  The 
General Counsel indicated that pursuant to Supreme Court and 
Federal Circuit precedent, when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria for evaluation of tinnitus.  The 
revised rating criteria would not produce retroactive effects 
since the revised provisions affect only entitlement to 
prospective benefits.  Further, the regulatory changes to the 
rating schedule involved no substantive change and did no 
more than incorporate a standard practice of VA to award a 
single evaluation to tinnitus, even if bilateral.  The Board 
finds that since the revised rating criteria do not produce 
retroactive effects, VA must apply the new provisions of 
Diagnostic Code 6260 from the effective date of June 13, 
2003.  The Board notes that it is clear in the new provisions 
of Diagnostic Code 6260 that such provisions are effective 
from June 13, 2003.  The Board also notes that VAOPGCPREC 2-
2003 specifically indicates that it is for application in 
cases arising both before and after the 1999 amendment to the 
rating criteria for tinnitus.  

38 C.F.R. § 4.25(b) provides that "[e]xcept as otherwise 
provided in this schedule, the disabilities arising from a 
single disease entity, e.g., arthritis, multiple sclerosis, 
cerebrovascular accident, etc., are to be rated separately, 
as are all other disabling conditions, if any."  38 C.F.R. § 
4.25(b).  The veteran's representative has argued that 38 
C.F.R. § 4.25 is applicable to the veteran's claim for 
separate ratings for each ear and argues that Diagnostic Code 
6260 as it existed prior to the amendment that became 
effective June 13, 2003, is the proper rating criterion.  
Upon consideration of 38 C.F.R. § 4.25(b), however, the Board 
finds that tinnitus cannot be considered two separate 
disabilities merely because it is perceived to affect two 
ears.  In this regard, the Board observes that the VA General 
Counsel made this determination in VAOPGCPREC 2-2003.  That 
General Counsel opinion makes clear that the disease entity 
of "tinnitus" has but one symptom, namely the perception of 
sound in the brain without acoustic stimulus.  As tinnitus 
does not produce separate and distinct symptoms, the 
assignment of separate ratings for the right and left ear is 
not appropriate.  The governing rule is that only a single 10 
percent disability rating is authorized for tinnitus, 
regardless of whether the tinnitus is perceived as 
unilateral, bilateral or in the head.  VAOPGCPREC 2-2003.  
Hence, a separate 10 percent rating for each ear is not 
warranted.  

In summary, VA's Rating Schedule contemplates that whether 
one or both ears are involved, tinnitus is but a single 
disability and that separate ratings for each ear are not 
permitted.  See VAOPGCPREC 2-2003.  The Board is bound by 
precedent opinions of the chief legal officer of VA.  38 
U.S.C.A. § 7104(c); 38 C.F.R. § 19.5; Splane v. West, 216 
F.3d 1058 (Fed. Cir. 2000).  Accordingly, as the law and not 
the evidence is dispositive, the veteran's claim of 
entitlement to separate 10 percent ratings for bilateral 
tinnitus must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for GERD is denied.

Entitlement to separate 10 percent disability ratings for 
bilateral tinnitus is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



